Citation Nr: 1314041	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for residuals of a left total knee replacement for the period since December 1, 2010.  

2.  Entitlement to an extraschedular rating for residuals of a left total knee replacement for the period since December 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from May 1976 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 RO rating decision.  

In March 2009, September 2011 and October 2012, the Board remanded the left knee issue for further development.  The Board has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board determines that further development remains necessary.

In December 2007, the Veteran and his representative appeared at a hearing at the RO conducted by a former Veterans Law Judge.  In August 2010, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and indicated that he was entitled to another hearing.  In a signed September 2010 statement, the Veteran responded that he did not wish to appear at another Board hearing.  Accordingly, the Board will proceed with the consideration of his case.

In December 2012, the Veteran's representative that the Veteran's request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which had been denied, should be reconsidered.  In light of this decision granting a 60 percent rating for the Veteran's left knee disability, this issue is moot because the Board's determination results in a combined 100 percent schedular rating throughout the appeal period, i.e., since December 1, 2010.  Moreover, there is no evidence or contention that the Veteran is unemployable due solely to his left knee disability.  Indeed, he contends otherwise.  As such, this issue is not on appeal to the Board.

The issues of entitlement to an extraschedular rating for residuals of a left total knee replacement for the period since December 1, 2010 is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of a left total knee replacement exhibits severe painful motion or weakness.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 60 percent, but not greater, for residuals of a left total knee replacement, for the period since December 1, 2010, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.68, 4.71a, including Diagnostic Codes 5055, 5256, 5261-62 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in May 2006, October 2006, March 2009, and August 2009. Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of supplemental statements of the case (SSOCs), most recently in April 2013. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his left knee claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the left knee claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains VA medical evidence, private medical evidence, various lay statements, and a hearing transcript.  The Veteran has undergone VA examinations in conjunction with this appeal.  Significantly, the Board observes that the Veteran has not reported that left knee disability has worsened since the most recent VA examination in April 2012.  As such, a remand is not required solely due to the passage of time since the April 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In obtaining a copy of the Veteran's April 2012 VA examination, and asking the Veteran to identify all medical providers who have treated him for left knee problems since March 2012, there was compliance with the October 2012 remand directive inasmuch as there is now sufficient information and evidence to adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  The RO later issued an SSOC in April 2013.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Criteria & Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

On October 13, 2009, the Veteran underwent left total knee replacement surgery, and was assigned a temporary 100 percent evaluation since the date of that surgery.  The Veteran now contends that he is entitled to an increased evaluation for status-post left knee replacement which has been assigned a 30 percent evaluation under Diagnostic Code 5055 since December 1, 2010. 

Under Diagnostic Code 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum evaluation for a prosthetic replacement of the knee joint is 30 percent.

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement does not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein.

The evidence of record is consistent with a 60 percent rating for the left knee.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the VA and private treatment records and reports as well as the pertinent VA examination reports.  In addition, the Board has also considered the Veteran's credible lay personal statements, hearing testimony, and representative argument. 

This medical and lay evidence reveals chronic severe painful motion or weakness, indicative of a 60 percent rating in the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Specifically, the April 2012 knee examiner concluded there were chronic residuals of left knee surgery consisting of severe painful motion or weakness.  No other diagnostic codes for knee disabilities provide a rating greater than 60 percent.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5261, 5262.  The maximum rating available is 60 percent for the left knee. 

In addition, because the Veteran's left knee is already each rated at 60 percent, by law, the amputation rule forecloses his potential right to any separate, additional ratings.  If an amputation of the leg at knee level occurred, it would warrant a 60 percent disability rating under Diagnostic Code 5164. 

The amputation rule provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  38 C.F.R. § 4.68 (2012). 

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports an increased disability rating of 60 percent for the left knee, but no greater.  38 C.F.R. § 4.3. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether further staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained fairly constant at a 60 percent level for the left knee subsequent to his knee replacement surgery in 2009, further staged ratings are unjustifiable. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  However, consideration of an extraschedular rating with respect to the Veteran's left knee disability is being referred for consideration in the remand portion of the decision below; no further discussion is required at this time.


ORDER

An increased 60 percent disability rating, but no higher, from December 1, 2010, for the service-connected residuals of a left total knee replacement is granted, subject to the regulations controlling disbursement of VA monetary benefits.






REMAND

It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b). 

To determine whether referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321, VA must find that the applicable rating criteria do not reasonably describe the particular Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Then VA must determine whether the Veteran's exceptional disability picture manifests in other related factors, such as marked interference with employment and frequent periods of hospitalization, rendering the diagnostic criteria inadequate.  Id.; see also 38 C.F.R. § 3.321(b) (1).  When the evidence of record establishes these two elements, VA is required to refer the matter for extraschedular consideration.  Id.   Finally, as part of the initial extraschedular consideration by the Chief Benefits Director and any subsequent adjudication in connection with the claim, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Veteran's residuals of a left total knee replacement have been found to warrant the maximum schedular rating under Diagnostic Code 5055.  However, the Board finds that the residuals of a left total knee replacement may not be adequately contemplated by the rating criteria.  Specifically, the Board notes that the April 2012 VA examiner stated that the Veteran's knee condition impacts his ability to work.  The Veteran stated that his back/knee/hip pain prevents him from standing/walking long distances.  Accordingly, remand is required so that consideration can be given as to whether the matter should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Consider whether to submit the Veteran's claim for an extraschedular rating for residuals of a left total knee replacement, for the period since December 1, 2010, to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2012).

2.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


